                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:19-CV-346-BO



DEBORAH FERRUCCIO,                          )
                                            )
         Plaintiff,                         )
                                            )
    v.                                      )              ORDER
                                            )
TARE DAVIS, et al.,                         )
                                            )
         Defendants.                        )



         This matter is before the court on Plaintiff’s motions to compel discovery

pursuant to Fed. R. Civ. P. 37 [DE ##28, 41]. Defendant has responded in opposition

to both motions [DE ##29, 43]. These matters have been referred to the undersigned

pursuant to 28 U.S.C. § 636(b)(1)(A) for disposition. For the reasons stated below,

Plaintiff’s motions to compel are denied.

                                   BACKGROUND

         Plaintiff filed her initial complaint on August 8, 2019, and an amended

complaint on October 24, 2019. (Compl. [DE #1]; Am. Compl. [DE #16].) Roughly,

Plaintiff’s lawsuit involves a claim under 42 U.S.C. § 1983 regarding a county noise

ordinance. (See generally Am. Compl.) Pursuant to the court’s scheduling order,

discovery closed on May 15, 2020, and potentially dispositive motions were due on

June 15, 2020. (Scheduling Order [DE #26].)




           Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 1 of 9
      Plaintiff’s first motion to compel requests an order compelling Defendants to

provide a response to Plaintiff’s interrogatories numbered two and three. (First Mot.

Compel [DE #28].) Defendants have responded in opposition. (Resp. Opp’n First Mot.

Compel [DE #29].)

      Plaintiff’s second motion to compel, to which Defendants have responded in

opposition, requests an order compelling Defendants to respond to discovery requests

Plaintiff propounded on Defendants on May 10, 2020, via email, and which were

physically served on Defendants on either May 11 or May 14, 2020. 1 (Second Mot.

Compel [DE #41]; Resp. Opp’n Second Mot. Compel [DE #43].)

                                    DISCUSSION

      Rule 26 provides for a broad scope of discovery:

             Parties may obtain discovery regarding any nonprivileged matter
      that is relevant to any party’s claim or defense and proportional to the
      needs of the case, considering the importance of the issues at stake in
      the action, the amount in controversy, the parties’ relative access to
      relevant information, the parties’ resources, the importance of the
      discovery in resolving the issues, and whether the burden or expense of
      the proposed discovery outweighs its likely benefit. Information within
      this scope of discovery need not be admissible in evidence to be
      discoverable.

Fed. R. Civ. P. 26(b)(1). Relevance “has been broadly construed to encompass ‘any

possibility’ that the information sought may be relevant to the claim or defense of any

party,” and the burden rests on the party resisting discovery to demonstrate that



      1  Plaintiff states that the hard copy of these discovery requests was delivered
on Monday, May 11, 2020. (Second Mot. Compel at 1.) However, Defendants contend
they did not receive the hard copy until Thursday, May 14, 2020. (Resp. Opp’n Mot.
Compel at 2.) Neither party has included document tracking information from which
it could be determined when delivery actually occurred.
                                          2

          Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 2 of 9
discovery should not be had. EEOC v. Sheffield Fin., LLC, No. 1:06-CV-00889, 2007

WL 1726560, at *3 (M.D.N.C. June 13, 2007).

       Rule 26 requires the court to limit the frequency or extent of discovery if “the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from

some other source that is more convenient, less burdensome, or less expensive”; “the

party seeking discovery has had ample opportunity to obtain the information by

discovery in the action”; or the discovery sought is outside the scope of Rule 26(b)(1).

Fed. R. Civ. P. 26(b)(2)(C). The rule also authorizes the court to impose appropriate

limitations on discovery in order “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

Such protective orders may include, inter alia, provisions “forbidding the disclosure

or discovery,” “prescribing a discovery method other than the one selected by the

party seeking discovery,” or “forbidding inquiry into certain matters, or limiting the

scope of disclosure or discovery to certain matters.” Fed. R. Civ. P. 26(c)(1)(A),

(c)(1)(C), (c)(1)(D).

       Federal Rule of Civil Procedure 33 allows a party to serve an interrogatory that

“asks for an opinion or contention that relates to fact or the application of law to fact.”

Fed. R. Civ. P. 33(a)(2). “This type of request, known as a contention interrogatory,

asks a party to do one or more of the following: ‘(1) state its contentions or clarify

whether it is making a contention, (2) articulate the facts underlying a contention,

(3) assert a position or explain that position in relation to how the law applies to facts,

and (4) explain the legal or theoretical basis behind a contention.’” Johnson v. N.C.



                                            3

          Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 3 of 9
Dep’t of Justice, No. 5:16-CV-679-FL, 2018 WL 5831997, at *7 (E.D.N.C. Nov. 7, 2018)

(quoting Capacchione v. Charlotte-Mecklenburg Sch., 182 F.R.D. 486, 489 (W.D.N.C.

1998)). However, interrogatories that “call for pure legal conclusions” are improper.

Gingerich v. City of Elkhart Prob. Dep’t, 273 F.R.D. 532, 537 (N.D. Ind. 2011); see

also United States v. Boyce, 148 F. Supp. 2d 1069, 1086 (S.D. Cali. 2001), aff’d, 36 F.

F. App’x 612 (9th Cir. 2002) (per curiam) (unpublished); 8B Wright & Miller, Fed.

Prac. & Proc. § 2167 (3d ed. Oct. 2020 update).

      Rule 37 permits a party to move to compel cooperation with discovery requests

so long as that party certifies that it has “in good faith conferred or attempted to

confer with the person or party failing to make disclosure or discovery in an effort to

obtain it without court action.” Fed. R. Civ. P. 37(a)(1). The local rules of this district

similarly require that counsel “certify that there has been a good faith effort to resolve

discovery disputes prior to the filing of any discovery motions.” Local Civil Rule

7.1.(c)(2); see generally Boykin Anchor Co., Inc. v. Wong, No. 5:10-CV-591-FL, 2011

WL 5599283, at *3 (E.D.N.C. Nov. 17, 2011) (describing discovery motion

requirements under federal and local rules). “The party resisting discovery bears the

burden of showing why [the motion to compel] should not be granted.” Mainstreet

Collection, Inc. v. Kirkland’s, Inc., 270 F.R.D. 238, 241 (E.D.N.C. 2010). “To meet this

burden, the non-moving party ‘must make a particularized showing of why discovery

should be denied, and conclusory or generalized statements fail to satisfy this burden

as a matter of law.’” Johnson, 2018 WL 5831997, at *5 (quoting Mainstreet Collection,

270 F.R.D. at 241). “[T]he court has ‘substantial discretion’ to grant or deny motions



                                            4

         Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 4 of 9
to compel discovery.” English v. Johns , No. 5:11-CT-3206-D, 2014 WL 555661, at *4

(E.D.N.C. Feb. 11, 2014) (quoting Lone Star Steakhouse & Saloon, Inc. v. Alpha

of Va., Inc. , 43 F.3d 922, 929 (4th Cir. 1995)).

I.     First Motion to Compel

       Plaintiff’s First Motion to Compel seeks to compel a response from Defendants

to the interrogatories number two and three. Interrogatory Two requests that

Defendants “provide the legal basis and documentation supporting the [] assertion

that plaintiff’s claims are[] ‘barred by all applicable immunity doctrines.” (First Mot.

Compel at 2.) Interrogatory Three requests that Defendants “provide the legal basis

and documentation supporting the [] assertion that[] ‘Plaintiff’s claims are barred by

the applicable statute of limitations.” (Id. at 3.)

       Plaintiff argues that these are contention interrogatories “since they request

. . . the facts and circumstances which the defense contends supports its legal

position.” (Id. at 4.) Plaintiff has clarified that she is “simply request[ing] the Defense

[] provide the relevant law/statute/citation” which would support Defendants’

argument that Plaintiff’s claims are barred by immunity doctrines and a statute of

limitations. (Id.) Plaintiff states that her use of “documentation” in the

aforementioned interrogatories refers “only to any citation, law, rule, or [statute] that

granted immunity to the Defendants.” (Id. at 2.)

       In response, Defendants contend that the aforementioned interrogatories are

not contention interrogatories because they seek statements of “pure law.” (Resp.

Opp’n First Mot. Compel at 4.) Furthermore, because the interrogatories seek



                                             5

         Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 5 of 9
statements of pure law, they seek information protected as attorney work product.

(Id. at 5–6.)

       Here, Plaintiff has made clear that her motion is designed to compel

Defendants to state the particular legal authorities which support their position

regarding their defenses of immunity and statute of limitations. Defendants’

contention that Plaintiff’s claims are barred by these theories has been made clear to

Plaintiff. Through these interrogatories, Plaintiff is asking that Defendants tell her

what legal authorities support their arguments. Defendants are not required to do

Plaintiff’s legal research for her. See Gilmore v. City of Minneapolis, Civil No. 0:13-

CV-1019-JRT-FLN, 2014 WL 4722488, at *6 (D. Minn. Sept. 22, 2014) (requiring a

party “to produce relevant legal authorities goes beyond the permissible scope of a

contention interrogatory and constitutes protected work product”); Gingerich, 273

F.R.D. at 537 (interrogatory was improper where it effectively asked the opposing

party to specify whether the proper party had been named). Thus, Interrogatories

Two and Three are not proper contention interrogatories and improperly seek

attorney work product. Accordingly, Plaintiff’s First Motion to Compel is denied.

II.    Second Motion to Compel

       Plaintiff’s Second Motion to Compel concerns discovery requests she

propounded on Defendants via email on May 10, 2014, and a few days later via hard




                                          6

          Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 6 of 9
copy. These discovery requests included            requests to   produce    documents,

interrogatories, and requests for admission. 2

      Defendants contend that Plaintiff’s motion should be denied because (1) the

discovery requests were untimely, (2) Plaintiff failed certify that she and Defendants

engaged in a good faith effort to resolve the discovery dispute before filing the motion

to compel, and (3) the discovery requests are “irrelevant, cumulative, and [] fall

outside the scope of Rule 26(b)(1) of the Federal Rules of Civil Procedure.” (Resp.

Opp’n Second Mot. Compel at 2–4.)

      Under the Federal Rules of Civil Procedure, a party has thirty days to respond

after being served with a request for admission, a request for production, or an

interrogatory. Fed. R. Civ. P. 33(b)(2) (interrogatories), 34(b)(2)(A) (productions),

36(a)(3) (admissions).

      On December 17, 2019, the court issued a scheduling order which stated,

among other things, that “discovery shall be commenced in time to be completed by

15 May 2020.” (Scheduling Order at 1.) The order expressly “cautioned [the parties]

not to be dilatory in pursuing discovery.” (Id. at 2.)

      Here, Plaintiff sent her discovery requests via email on May 10, 2020. The

requests were delivered to Defendants some time between May 11 and May 14, 2020.



      2 Plaintiff’s exhibits to her motion do not appear to contain the complete set of
discovery requests. (See Second Mot. Compel., Exs. 4–5 [DE ##41-4, 41-5].) However,
Defendants have attached their responses to Plaintiff’s discovery requests as
exhibits, which incorporate Plaintiff’s requests. (Resp. Opp’n Second Mot. Compel,
Exs. 1–3 [DE ##43-1, 43-2, 43-3].) Accordingly, the court finds that there is no dispute
that Defendants received the complete set of Plaintiff’s discovery requests that are at
issue in the present motion.
                                            7

          Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 7 of 9
Propounding discovery requests with five days or less before the discovery deadline

did not leave adequate time for discovery to be completed by the May 15 deadline.

While Plaintiff’s discovery requests were served before the close of discovery, they are

untimely because they did not allow for a response before the discovery deadline. See

Patten v. Hall, No. 5:15-CT-3118-FL, 2017 WL 6062258, at *11 (E.D.N.C. Dec. 7,

2017) (“Thus, while a discovery request might be served prior to the close of discovery,

it is untimely if it does not allow for a response prior to the discovery deadline.”).

      Furthermore, Plaintiff’s motion does not certify that she engaged in a good

faith effort with Defendants’ counsel to resolve the discovery dispute before filing the

motion to compel. This is a violation of Federal Rule of Civil Procedure 37(a)(1) and

Local Civil Rule 7.1(c)(2).

      Plaintiff has offered no justification for why she served her discovery requests

so late and has offered no justification for her failure to certify that she engaged in

good faith to resolve the discovery dispute with opposing counsel before filing the

instant motion to compel. Her pro se status alone cannot provide such justification.

See Hanson v. Owens, No. 5:14-CT-3078-D, 2015 WL 13214282, at *1–2 (E.D.N.C.

Oct. 16, 2015).

      In its discretion, the court denies Plaintiff’s Second Motion to Compel because

it is untimely and because it fails to meet the requirements of Federal Rule of Civil

Procedure 37(a)(1) and Local Civil Rule 7.1(c)(2).




                                            8

         Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 8 of 9
                              CONCLUSION

    For the foregoing reasons, Plaintiff’s motions to compel [DE ##28, 41] are

DENIED.

    This 13th day of November 2020.

                                          ___________________________________
                                          __
                                           ___________
                                                    ____________________
                                                                      ____
                                          KIMBERLY LY A. SWANK
                                                   LY
                                          United States Magistrate Judge




                                      9

      Case 5:19-cv-00346-BO Document 46 Filed 11/13/20 Page 9 of 9
